Citation Nr: 0915982	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  04-28 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure.

3.  Entitlement to service connection for a prostate 
disability, to include as due to herbicide exposure.

4.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 
1956, and from October 1956 to October 1966, and subsequent 
service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied an increased rating 
for bilateral hearing loss, and denied service connection 
claims for headaches, hypertension, a prostate disability, 
and diabetes mellitus, type II.

In a February 2007 rating decision, the RO granted service 
connection for diabetes mellitus, type II with bilateral 
cataracts associated with herbicide exposure, effective 
November 7, 2000.

In December 2008, the Veteran testified before the 
undersigned Veterans Law Judge via videoconference.  A copy 
of the hearing transcript is associated with the claims 
folder and has been reviewed.

The issues of entitlement to service connection for 
headaches, hypertension, and peripheral neuropathy are being 
remanded and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange.

2.  Benign prostatic hypertrophy and hyperplasia of the 
prostate were not manifest during service, and are not 
otherwise attributable to service, to include exposure to 
herbicides including Agent Orange.  The current medical 
evidence does not show a diagnosis of prostate cancer. 


CONCLUSION OF LAW

Benign prostatic hypertrophy and hyperplasia of the prostate 
were not incurred in or aggravated by service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2001 and May 2006 that 
fully addressed all notice elements.  Those letters informed 
the Veteran of what evidence was required to substantiate his 
service connection claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  The Veteran was 
advised as to how disability ratings and effective dates are 
assigned.  See Dingess, supra.

After the issuance of VCAA notice, the RO readjudicated the 
claim by way of a February 2007 supplemental statement of the 
case (SSOC).  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment and personnel records, VA medical evidence, as well 
as private medical evidence.  The Veteran was also afforded a 
personal hearing.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.   In 
fact, in a March 2007 statement, the Veteran indicated that 
he had reviewed the February 2007 SSOC and had no additional 
evidence to submit.  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.   Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claim for a Prostate Disability

The Veteran is seeking service connection for a prostate 
disability, which he claims is due to Agent Orange exposure.  
Generally, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131. For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.   38 C.F.R. § 3.303(b). If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  See 38 C.F.R. § 3.307 (2008).

In this case, the fact that the Veteran had Vietnam service 
is undisputed, as his service personnel records show that he 
participated in the Tet Offensive in 1968, and was awarded an 
Armed Forces Expeditionary Medal for his service in South 
Vietnam.  Therefore, he is entitled to a presumption of 
exposure to herbicide agents.

VA regulations provide that, if a Veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  Notice, 59 Fed. Reg. 341-46 (1994); 
see also Notice, 61 Fed. Reg. 41, 442-49 (1996).

The Secretary clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

The National Academy of Sciences, after reviewing pertinent 
studies, did not feel that the evidence warranted altering 
its prior determination that there was inadequate or 
insufficient evidence of an association between exposure to 
herbicide agents and the subsequent development of any other 
disabilities.  See Notice, 67 Fed. Reg. 42600 (2002).

On review, the Board finds that service connection for a 
prostate disability is not warranted on a presumptive basis, 
as secondary to in-service Agent Orange exposure.  Although 
the Veteran has prostate nodules, the results of the biopsies 
have been negative.  Thus, the medical evidence of record 
does not show that the Veteran has prostate cancer, which is 
a disability which is recognized by the Secretary as 
warranting a presumption of service connection.  38 C.F.R. § 
3.309(e).  

Rather, the Veteran has been diagnosed with benign prostatic 
hypertrophy and hyperplasia, and such disabilities are not 
ones recognized by the Secretary as warranting a presumption 
of service connection.  38 C.F.R. § 3.309(e).  Given the 
foregoing, the Board concludes that presumptive service 
connection is not warranted for a prostate disability based 
on exposure to Agent Orange.

Moreover, the Board finds that service connection for a 
prostate disability on a direct basis is not warranted.  In 
this regard, there is no competent evidence of prostate 
treatment, diagnoses, or complaints during service or for 
many years thereafter; elevated prostate specific antigen 
levels and a diagnosis of benign prostatic hypertrophy were 
not shown until the early 1990's.  There is also no evidence 
of a nexus between the Veteran's prostate disability and his 
active service.

The Veteran is competent to report his symptoms.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998); citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board declines to obtain a medical nexus opinion with 
respect to the Veteran's service connection claim for a 
prostate disability.  As noted, there were no findings of a 
prostate disability in service or for many years after 
service.  Thus, while there is a current diagnosis of benign 
prostatic hypertrophy and hyperplasia of the prostate, there 
is no true indication that it is associated with service, to 
include exposure to herbicides.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  In view of the absence of pathology in 
service, and the first suggestion of pertinent disability 
many years after active duty, relating current prostate 
disability to service, to include herbicide exposure, would 
certainly be speculative.   The Board notes that service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2008).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).

In sum, the objective evidence shows that the Veteran's 
benign prostatic hypertrophy and hyperplasia of the prostate 
were not manifested during service, or for many years 
thereafter, and there is no competent evidence linking 
pertinent disability to service, to include Agent Orange 
exposure therein.  The benefit of the doubt is to be resolved 
in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, in this case, the 
preponderance of the evidence is against a finding of service 
connection for his prostate disability, and the benefit of 
the doubt doctrine is not for application in this case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for benign prostatic 
hypertrophy and hyperplasia of the prostate, on a direct 
basis and/or due to Agent Orange exposure, is denied.


REMAND

The Veteran is seeking service connection for headaches.  
Discharge examination reported dated in July 1956 shows that 
the Veteran had had frequent headaches, two or three a month.  
A service treatment record dated in May 1962 show a diagnosis 
of tension headaches, and an impression of tension headache, 
rule out migraine headaches was also noted in January 1965.  
After service, while in the Reserves in September 1976, the 
Veteran underwent a neurology consultation; he reported 
having had headaches since 1962; impression was cluster 
headaches.  A physical profile serial report dated in January 
1977 shows that the Veteran was medically disqualified for 
Flying Class III due to "cluster headaches."  Given the 
evidence of in-service headaches and a current diagnosis, the 
Board finds that a VA examination is necessary to ascertain 
the etiology of current headaches.  Thus, the Board finds 
that a VA examination is necessary, as the evidence indicates 
that pertinent disability "may be associated" with military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is currently diagnosed with hypertension.  
According to his notice of disagreement, the Veteran asserted 
that his hypertension is related to his service-connected 
diabetes.   He alternatively asserts that his hypertension is 
secondary to Agent Orange exposure, and during his personal 
hearing, he testified that he was first diagnosed with 
hypertension while on a two week training at the Travis Air 
Force base in 1976, after undergoing thyroid surgery.  A 
September 1976 medical evaluation report shows that the 
Veteran underwent a thyroidectomy in July 1976.  
Given the current diagnosis of hypertension and the Veteran's 
multiple assertions that such disability is related to 
service or a service-connected disability, the Board finds 
that a VA examination is necessary to ascertain the etiology 
of the current hypertension.

Finally, peripheral neuropathy was diagnosed in the early 
1990's and the Veteran was diagnosed with diabetes in 2000.  
Nevertheless, a "Current Past Medical History" list shown 
on a February 2007 VA treatment record shows a diagnosis of 
"neuropathy in diabetes."  Also, the Veteran testified that 
his physician indicated that his current peripheral 
neuropathy is related to his service-connected diabetes 
mellitus, type II.  The Veteran has not yet been afforded a 
VA examination to ascertain the etiology of his current 
peripheral neuropathy.  Thus, the Board finds that a VA 
examination is necessary, as the evidence indicates that 
pertinent disability "may be associated" with military 
service.  See McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any currently diagnosed headaches.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.   The examiner should 
provide a comprehensive report, and 
provide a complete rationale for any 
conclusions reached.

The examiner should note whether the 
Veteran currently has headaches.  If so, 
the examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any currently 
diagnosed headaches are related to the 
Veteran's active service, Agent Orange 
exposure, or to a service-connected 
disability.  Any opinion should be 
reconciled with the discharge report 
dated in July 1956, service treatment 
records dated in May 1962 and January 
1965, a September 1976 treatment record 
showing a diagnosis of cluster headaches, 
and subsequent diagnoses of headaches.  

2.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any currently diagnosed hypertension.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.   The examiner 
should provide a comprehensive report, 
and provide a complete rationale for any 
conclusions reached.

The examiner should note whether the 
Veteran currently has hypertension.  If 
so, the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
currently diagnosed hypertension is 
related to the Veteran's active service, 
Agent Orange exposure, or to a service-
connected diabetes mellitus.  

3.  The Veteran should also be afforded a 
VA examination to determine the etiology 
of any currently diagnosed peripheral 
neuropathy.  The claims folder should be 
made available to the examiner for review 
prior to the examination.   The examiner 
should provide a comprehensive report, 
and provide a complete rationale for any 
conclusions reached.

The examiner should note any peripheral 
neuropathy currently shown, and then 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
any currently diagnosed peripheral 
neuropathy is related to the Veteran's 
service-connected diabetes mellitus, or 
otherwise related to active service, to 
include due to Agent Orange exposure.  

4.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claims for headaches, 
hypertension, and peripheral neuropathy.  
All applicable laws and regulations 
should be considered.  If any benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



	(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


